Citation Nr: 0111581	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-16 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had recognized service from February 1946 to 
January 1949.  He died in March 1998, and the appellant is 
his widow.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines, which denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.

The Board notes that in a July 2000 substantive appeal (VA 
Form 9), the appellant checked the box indicating that she 
wished to appear for a travel Board hearing at the local RO.  
However, in correspondence the following month, the appellant 
withdrew this request.  In view of the foregoing, the Board 
is satisfied that the appellant's travel Board hearing 
request has been withdrawn.  38 C.F.R. § 20.704(d), (e) 
(2000).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the issue on appeal has been obtained.

2.  The veteran had recognized service from February 1946 to 
January 1949.

3.  The veteran died in March 1998 at the age of 74; the 
immediate cause of death was listed as cardiopulmonary arrest 
secondary to multi-organ failure secondary to nosocomial 
pneumonia, the antecedent cause being pulmonary tuberculosis 
(PTB), class III, (MA cavitary), and the underlying cause 
being chronic obstructive pulmonary disease (COPD) secondary 
to pulmonary emphysema.

4.  Service connection was not in effect for any disability 
during the veteran's lifetime.

5.  The probative evidence of record does not show that any 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.


CONCLUSION OF LAW

The diseases that caused the veteran's death were not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records (SMRs) are not 
available.  In response to the RO's attempts to obtain the 
SMRs, the National Personnel Records Center (NPRC) explained 
that the records may have been destroyed in a fire that 
occurred at the facility in 1973.  The Board recognizes the 
particular importance of supplying reasons and bases for a 
decision when an appellant's medical records have been lost.  
In O'Hare v. Derwinski, 1 Vet. App. 365 (1991), the Court 
explained that "where service medical records are presumed 
destroyed...the Board's obligation to explain the findings 
and conclusions...is heightened."

The veteran completed a VA Form for medical benefits in June 
1976.  He did not fill in the blank identifying the 
disability.

The veteran filed a claim of entitlement to service 
connection for emphysema and PTB in October 1997.

In February 1998, the RO requested original treatment records 
from a private hospital identified by the veteran.  In a 
response later that month, the hospital indicated that the 
veteran was admitted for treatment of emphysema and PTB in 
August 1997, and was still confined in the facility.  The 
letter notes that the original treatment records were being 
utilized in the ward, and could not be forwarded to the RO.

A March 1998 medical certificate from the veteran's private 
physician indicates that he treated the veteran for advanced, 
active pulmonary tuberculosis, emphysema, and heart disease 
from 1972 to 1979.

An April 1998 rating decision denied service connection for 
emphysema and PTB.

A death certificate discloses that the veteran died at age 74 
in March 1998, with the immediate cause of death listed as 
cardiopulmonary arrest secondary to multi-organ failure 
secondary to nosocomial pneumonia, the antecedent cause being 
class III PTB (MA cavitary), and the underlying cause being 
COPD secondary to pulmonary emphysema.

Service connection was not in effect for any disability 
during the veteran's lifetime.

In July 1999, the appellant filed a claim of entitlement to 
service connection for the cause of the veteran's death.

In support of her claim, the appellant submitted private 
medical records in September 1999.  Private hospital reports 
reflect that the veteran was admitted in December 1995 for 
treatment of COPD secondary to chronic bronchitis and 
pulmonary emphysema, bronchiectasis, moderately advanced 
inactive PTB, and non-insulin dependent diabetes mellitus.

Based on this evidence, an October 1999 rating decision 
denied entitlement to service connection for the cause of the 
veteran's death.  The appellant filed a notice of 
disagreement (NOD) with this decision the following month, 
and submitted a substantive appeal in July 2000, perfecting 
his appeal.

Analysis

I.  Claims Assistance

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, these provisions.  There is no indication of 
outstanding Federal Government records or other records that 
have been identified by the claimant.  In this regard, the 
Board must point out that the record custodian can not be 
expected to certify specifically that the 1973 fire destroyed 
the veteran's service records.  The certification of the 
record custodian can provide only that the veteran's records, 
whatever they may have been, were in the area consumed by 
fire.  Thus, it is clear from the certification of the record 
custodians that service medical records are not available, 
and that further efforts to obtain them would be futile.  In 
addition, the RO has obtained all pertinent records from VA 
and private medical care providers.

The Board notes that the record contains no medical evidence 
whatsoever of the presence of any disability not only in or 
proximate to service, but also for decades thereafter.  The 
veteran's private physician reported periodic treatment for 
PTB, emphysema, and heart disease from 1972 to 1979.  In 
addition, a February 1998 private hospital report indicates 
that the veteran was admitted for treatment of emphysema and 
PTB in August 1997.  While the underlying treatment records 
have not been associated with the claims folder, there is no 
indication that these records could serve to substantiate the 
appellant's claim.  The evidence of record already 
establishes that the veteran had PTB and emphysema many years 
after service.  Thus, there is only a purely speculative 
basis to believe on this record that obtaining treatment 
records dated from the early 1970's could substantiate the 
claim.  The standard for efforts at further development under 
the VCAA is that there must be a reasonable possibility that 
such development would substantiate the claim, and that 
standard clearly is not met.  Thus, further efforts to obtain 
these records are not required.

The RO has notified the appellant of the results of its 
efforts to obtain records in various pieces of 
correspondence.  There is no indication that there is any 
evidence that could substantiate the claim that has not been 
obtained.  Accordingly, while the RO has not sent notice as 
set forth in (3) above describing how the tasks of developing 
the record are allocated, it has gone beyond this requirement 
by actually obtaining all available, relevant evidence.  In 
light of all of these considerations, the Board finds that it 
is not prejudicial to the appellant to proceed to adjudicate 
the claim on the current record.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  Service Connection Claim

As noted above, the veteran's SMRs are not available, and may 
have been destroyed in a 1973 fire at the National Personnel 
Records Center.  The Board is cognizant of its heightened 
duty in such cases to explain its findings and conclusions.  
See O'Hare, 1 Vet. App. at 367.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death; rather, it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a).  In order to show that a disability is proximately 
due to or the result of a service-connected disease or 
injury, the appellant must submit competent medical evidence 
showing that the disability is causally-related.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for 90 days or more during a period 
of war and a chronic disease becomes manifest to a degree of 
10 percent or more within one year from the date of 
separation from such service, such disease shall be presumed 
to have been incurred in or aggravated by such service 
notwithstanding there is no record of evidence of such 
disease during the period of service.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1133 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.307, 3.309 (2000).  Where there is affirmative evidence 
to the contrary, or evidence to establish that an 
intercurrent injury or disease which is a recognized cause of 
any of the disease within the purview of section 1112 of this 
title, has been suffered between the date of separation from 
service and the date of onset of any such diseases, or the 
disability is due to the veteran's own willful misconduct, 
service connection pursuant to section 1112 will not be in 
order.  38 U.S.C.A. § 1113 (West 1991 & Supp. 2000).

While the appellant maintains that the veteran's death was 
related to service, as a lay person untrained in the field of 
medicine, she is not competent to offer such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Consequently, the evidentiary assertions made by the 
appellant as a lay party as to medical diagnosis or causation 
are not competent and therefore are not for consideration in 
this context.  As stated by the Court, where determinative 
issues involve medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

The record in this case contains no competent evidence 
suggesting that a service-connected disability caused, 
contributed to cause or accelerated death.  The record fails 
to demonstrate any basis to link the veteran's death with his 
period of service ending nearly 50 years earlier.  The Board 
notes that neither the death certificate nor any other 
medical evidence of record relates the cause of the veteran's 
death to his period of active duty.  There is no allegation 
that any competent evidence exists that demonstrates a 
connection between the veteran's death and service or a 
service-connected disability.  In fact, the only competent 
evidence of record clearly supports the denial of the 
appellant's claim.  There is no basis on this record to 
obtain a medical opinion in order to decide the case.

The Board has carefully considered the benefit of the doubt 
doctrine in this case.  As currently codified, the law 
defines the "benefit of the doubt" doctrine as:

When, after consideration of all evidence 
and material of record in this case 
before the Department with respect to the 
benefits under the law administered by 
the Secretary, there is an approximate 
balance of positive and negative evidence 
regarding the merits of an issue material 
to the determination in this matter, the 
benefit of the doubt doctrine in 
resolving such issue shall be given to 
the claimant.

38 U.S.C.A. § 5107(b).

The Court has found that, under this standard, when the 
evidence supports the claim or is in relative equipoise, the 
appellant prevails.  However, where the "preponderance of 
the evidence" is against the claim the appellant loses and 
the benefit of the doubt doctrine has no application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  "A 
properly supported and recent conclusion that the 
preponderance of the evidence is against the claim 
necessarily precludes that the possibility of the evidence 
also being in an approximate balance."  Id. at 58.  
Accordingly, in this case, for reasons cited above, the 
preponderance of the evidence is against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See 38 C.F.R. § 3.102 (2000).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

